DETAILED ACTION
	The instant application having Application No. 16/768,466 filed on 05/29/2020 is presented for examination by the Examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites the limitation “..resisters..” which should be changed to “..registers..” Appropriate correction is required.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Broadest Reasonable Interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, Sixth Paragraph: Use of “Means” (or “Step”) in Claim Drafting and Rebuttable Presumptions Raised.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, Sixth Paragraph, Invoked Despite Absence of “Means” 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. “a storage unit that stores ..,” “a control unit that deletes..” and “..personal information registration unit that receives..” in claims 1-2 and 5-10. Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in at least figures 1A & 2A of the specification as performing the claimed function, and equivalents thereof. If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significant more. 
The following is an analysis under the 2019 Revised Patent Subject Matter Eligibility Guidance. Independent claim 1 is analyzed below:
Step 1-Is the claim directed to a process, machine, manufacture or composition of matter?
Step 1 Analysis-Yes, claim 1 is a device claim.
Step 2A Prong One-Does the claim recite Judicial Exception (i.e.: Abstract Idea, Law of Nature or Natural Phenomenon?)

Step 2A Prong One Analysis-Yes, claim 1 recites the abstract idea of a Method of organizing human activity. The limitations “a storage unit that stores personal information of a user ...;” and “a control unit that deletes the personal information of the user when the vehicle has stayed at a certain location for a predetermined period.” These are basically just steps pertaining to protecting user’s information, a fundamental economic practice and a method of organizing human activity. Other than reciting “a storage unit that stores..” and “a control unit that deletes..” nothing in the claim elements preclude the steps from being interpreted as a method of organizing human activity pertaining to protecting user’s information. If claim limitations, under broadest reasonable interpretation, cover a method of organizing human activity but for the recitation of generic computer components, then the claim falls within the “Method of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 

Step 2A Prong Two-Does the claim recite additional elements that integrate the Judicial Exception into a Practical Application? 
Step 2A Prong Two Analysis-No, the claim does not recite any application of the abstract ideas. 
Step 2B-Does the claim recite additional elements that amount to significantly more than the Judicial Exception? 
Step 2B Analysis-No, as analyzed in the step 2A Prong Two Analysis above, the claim does not recite additional elements that amount to significantly more than the Judicial Exception. Therefore, claim 1 is non-statutory. 
Dependent claims 2-10 are also rejected for the same rational as independent claim 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2007-241383A (Hereinafter Omron-See English translation in PTO-892) and in view of Suzuki et al. (US 2011/0201373 A1-hereinafter Suzuki.)
Regarding claim 1, Omron discloses an on-board device, comprising: 
a storage unit that stores personal information of a user registered to a vehicle (at least [0044]-[0045][0047], biological information of a user is stored in certification information storage); and 
(at least [0020]-[0021][0050]-[0051], an erasing part deletes the biological information of the user.)
Omron does not explicitly disclose deletion of the personal information when the vehicle has stayed at a certain location for a predetermined period.
However, Suzuki discloses when a vehicle is parked at a spot for a predetermined period, then personal information stored is deleted (at least [0187]-[0192].)
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to include the teaching of Suzuki in to the device of Omron to enhance the security level of the device.

Regarding claim 2, Omron and Suzuki disclose the on-board device according to claim 1. Suzuki also discloses when the vehicle has stayed at a predetermined registered location as the certain location for the predetermined period, personal information stored is deleted ([0187]-[0192], personal information is deleted when vehicle parks at certain spot different from home registration spot for a predetermined number of times.) While Omron discloses the control unit deletes the personal information of the user by determining that the owner of the vehicle has changed (at least [0027][0046][0056], certification information of former owner is deleted when certification information of present owner is registered.)


Omron and Suzuki do not explicitly disclose the predetermined registered location comprises a vehicle retailer.
However, the predetermined registered location comprises a vehicle retailer is believed to be a design choice, because Suzuki already discloses the predetermined registered location as any other location that is not the home registration spot (at least [0184]). 
As such, it would have been obvious to one of ordinary-skilled in the art before the effective filing date of the claimed invention to include a vehicle retailer as a predetermined registered location to fit the need of the inventor. 

Regarding claim 4, Omron and Suzuki disclose the on-board device according to claim 2. Suzuki also discloses the predetermined registered location is set as an area stretched out from a registered latitude/longitude (at least [0172])[0186]-[0187], locations other than longitude & latitude of home registration spot is set.)

Regarding claim 5, Omron and Suzuki disclose the on-board device according to claim 2. Suzuki also discloses based on comparison between the predetermined registered location and current location information that is output from a navigation unit after a drive system of the vehicle is stopped, the control unit determines whether or not the current location of the vehicle is the predetermined registered location (at least [0186]-[0192], current location is determined as a location other than the home registration location), and when it is determined that the current location is the predetermined registered location, the control unit measures time while monitoring whether the vehicle is still staying at the predetermined registered location (at least [0186]-[0192], number of times vehicle is parked at the location other than the home registration location is monitored.)

Regarding claim 6, Omron and Suzuki disclose the on-board device according to claim 1. Omron also discloses at least biometric information of the user is stored as the personal information of the user in the storage unit (at least [0044]-[0045], biological information of user such as face, fingerprint, retina image, and etc. is stored.)

Regarding claim 7, Omron and Suzuki disclose the on-board device according to claim 6. Omron also discloses one or more selected from fingerprint, vein, pulse rate, blood pressure, facial image and iris is/are stored as the biometric information of the user in the storage unit (at least [0044]-[0045], biological information of user such as face, fingerprint, retina image, and etc. is stored.)

Regarding claim 8, Omron and Suzuki disclose the on-board device according to claim 1. Omron also discloses a personal information registration unit that receives registration of the personal information of the user, wherein the personal information of the user acquired from the personal information registration unit is stored in the storage unit (at least [0044], biological information acquiring part.)

(at least [0044]-[0045], user’s biological information is registered and stored as certification information in certification information storage.)

Regarding claim 10, Omron and Suzuki disclose the on-board device according to claim 9. Omron also discloses the personal information registration unit registers one or more selected from fingerprint, vein, pulse rate, blood pressure, facial image and iris as the biometric information of the user, and one or more selected from the fingerprint, the vein, the pulse rate, the blood pressure, the facial image and the iris is/are stored as the biometric information of the user in the storage unit (at least [0044]-[0045], user’s biological information (i.e.: face image, fingerprint, retina image, and etc.)  is registered and stored as certification information in certification information storage.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHY ANH TRAN VU whose telephone number is (571)270-7317. The examiner can normally be reached Monday-Friday 7 am-1 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHY ANH T VU/          Primary Examiner, Art Unit 2438